--------------------------------------------------------------------------------

EXHIBIT 10.1
 
FOURTH AMENDMENT TO
CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
1st day of July, 2011, between ATLANTIC AMERICAN CORPORATION, a Georgia
corporation (the “Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION,
successor-in-interest by merger to Wachovia Bank National Association (the
“Bank”).
 
Recitals:
 
The Borrower and the Bank have entered into that certain Credit Agreement dated
as of December 22, 2006, as amended by that certain First Amendment to Credit
Agreement and Pledge Agreement dated March 28, 2008, and as further amended by
that certain Second Amendment to Credit Agreement dated October 28, 2008, and as
further amended by that certain Third Amendment to Credit Amendment dated June
30, 2010, and as extended on the records of the Bank (as so amended and extended
the “Credit Agreement”).  The Borrower and the Bank desire to amend the Credit
Agreement to extend the termination date, as hereinafter provided.
 
NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Bank,
intending to be legally bound hereby, agree as follows:
 
SECTION 1.         Recitals.  The Recitals are incorporated herein by reference
and shall be deemed to be a part of this Amendment.


SECTION 2.         Definitions.  Capitalized terms used herein which are not
otherwise defined herein shall have the respective meanings assigned to them in
the Credit Agreement.


SECTION 3.         Amendment to Credit Agreement.  The Credit Agreement is
amended as set forth in this Section 3.  The following definition set forth in
Article I of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:


 “Termination Date” means the earlier to occur of (i) August 31, 2011, (ii) the
date the Commitment is terminated pursuant to Section 6.01 following the
occurrence of an Event of Default, or (iii) the date the Borrower terminates the
Commitment entirely pursuant to Section 2.06.



SECTION 4.         No Other Amendment.  Except for the amendment set forth
above, the text of the Credit Agreement shall remain unchanged and in full force
and effect.  This Amendment is not intended to effect, nor shall it be construed
as, a novation.  The Credit Agreement and this Amendment shall be construed
together as a single instrument and any reference to the “Agreement” or any
other defined term for the Credit Agreement in the Credit Agreement, the Loan
Documents or any certificate, instrument or other document delivered pursuant
thereto shall mean the Credit Agreement as amended hereby and as it may be
amended, supplemented or otherwise modified hereafter.  Nothing herein contained
shall waive, annul, vary or affect any provision, condition, covenant or
agreement contained in the Credit Agreement, except as herein amended, or any of
the other Loan Documents nor affect nor impair any rights, powers or remedies
under the Credit Agreement, as hereby amended or any of the other Loan
Documents.  The Bank does hereby reserve all of its rights and remedies against
all parties who may be or may hereafter become secondarily liable for the
repayment of the Obligations.  The Borrower promises and agrees to perform all
of the requirements, conditions, agreements and obligations under the terms of
the Credit Agreement, as hereby amended, and the other Loan Documents.  The
Credit Agreement, as amended, and the other Loan Documents are hereby ratified
and affirmed.  The Borrower hereby expressly agrees that the Credit Agreement,
as amended, and the other Loan Documents are in full force and effect.


 
 

--------------------------------------------------------------------------------

 
 
SECTION 5.         Representations and Warranties.  The Borrower hereby
represents and warrants in favor of the Bank as follows:


(a)          The representations and warranties of the Borrower contained in
Article IV of the Credit Agreement are true in all material respects on and as
of the date hereof (except to the extent they are made specifically with
reference to some other date, in which case they are true and correct as of such
other date);


(b)         After giving effect to this Amendment, no Default or Event of
Default under the Credit Agreement, the Pledge Agreement or any other Loan
Document has occurred and is continuing on the date hereof;


(c)          The Borrower has the corporate power and authority to enter into
this Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it;


(d)          This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower, and this
Amendment, the Credit Agreement and Pledge Agreement, as amended hereby,
constitute the legal, valid and binding obligations of the Borrower enforceable
against it in accordance with their terms; and


(e)          Neither the execution and delivery of this Amendment, the
Borrower’s performance hereunder and under the Credit Agreement, as amended
hereby, the making of the Planned Dividend, nor the making of the Planned
Redemption require the consent or approval of any regulatory authority or
governmental authority or agency having jurisdiction over the Borrower other
than those which have already been obtained or given, nor will the aforesaid
actions be in contravention of or in conflict with the Articles of Incorporation
or Bylaws of the Borrower, or the provision of any statute, or any judgment,
order or indenture, instrument, agreement or undertaking, to which the Borrower
is a party or by which its assets or properties are or may become bound.


SECTION 6.         Conditions to Effectiveness. The effectiveness of this
Amendment and the obligations of the Bank hereunder are subject to the following
conditions, unless the Bank waives such conditions:


(a)          receipt by the Bank from the Borrower of a duly executed
counterpart of this Amendment;


(b)         the fact that the representations and warranties of the Borrower
contained in  Section 6 of this Amendment shall be true on and as of the date
hereof.


SECTION 7.         Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.


SECTION 8.         Governing Law.  This Amendment shall be construed in
accordance with and governed by the laws of the State of Georgia.


SECTION 9.        Attorney’s Fees and Expenses.  The Borrower hereby agrees that
all attorney’s fees and expenses incurred by the Bank in connection with the
preparation, negotiation and execution of this Amendment shall be payable by the
Borrower.


[Remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal by their respective authorized officers as of the day and
year first above written.
 

Attest:   ATLANTIC AMERICAN CORPORATION          
/s/ Casey Hudson
 
 
  Its:  Vice President and Corporate Controller  
 
 
 
  By:
/s/ John G. Sample, Jr.
   [CORPORATE SEAL]     Name:   John G. Sample, Jr.         Title: Senior Vice
President and Chief Financial Officer             WELLS FARGO BANK, NATIONAL
ASSOCIATION,       successor-in-interest by merger to Wachovia Bank, National
Association                     By:  
/s/ Brian L. Martin
        Name:   Brian L. Martin         Title:  
Senior Vice President
 

 
Signature Page to
Fourth Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------